2020Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13, is directed to a “non-volatile computer-readable storage medium storing at least one computer program”.  A computer program product is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  A computer program medium must also be stored on a non-transitory medium. In the instant application, Applicant’s originally filed specification on page 7 [0033] discloses a non-volatile computer-readable storage medium without further elaboration. While non-volatile means to retain data where there is break in power supply. However, this may not completely exclude all transitory medium with different types of operations and features.
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, claim 13 is directed to non-statutory subject matter, since the broadest reasonable interpretation of a “computer-readable medium” as defined by Applicant’s originally filed specification above and in view of the OG Notice above, is directed to a “signal”, and a “signal” ” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (2020/0304159 A1).

Regarding claim 1, 11 and 12, Liao discloses a processor for performing operations for a user equipment (UE) in a wireless communication system, a non-volitile computer-readable storage medium and a processor for performing operations, an operation method of a user equipment in a wireless communication system,
wherein the operations comprises:
transmitting a 1st Sidelink Control Channel (SCI) on a physical sidelink control channel (PSCCH) (see first-stage SCI is inside Physical sidelink control channel, claim 14); and
transmitting a 2nd SCI on a physical sidelink shared channel (PSSCH) (see second-stage SCI is inside Physical sidelink control channel, claim 14),
wherein a modulation order of the 2nd stage SCI is used in determining a number of symbols for transmission of the 2nd stage SCI (see [0039] modulation order – second-stage SCIs, wherein by definition modulation order is determined by the number of symbols being used transmit).

Regarding claim 6, Liao discloses a user equipment (UE) in a wireless communication system, comprising:
at least one processor ; and
at least one computer memory operably coupled to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations,
wherein the operations comprises:
transmitting a 1st Sidelink Control Channel (SCI) on a physical sidelink control channel (PSCCH) (see first-stage SCI is inside Physical sidelink control channel, claim 14); and
transmitting a 2nd SCI on a physical sidelink shared channel (PSSCH) (see second-stage SCI is inside Physical sidelink control channel, claim 14),
wherein a modulation order of the 2nd stage SCI is used in determining a number of symbols for transmission of the 2nd stage SCI (see [0039] modulation order – second-stage SCIs, wherein by definition modulation order is determined by the number of symbols being used transmit).

Regarding claims 5 and 10, Liao discloses the method of claim 1 and the UE of claim 6, wherein the modulation order of the 2nd stage SCI is different from a modulation order of the PSSCH ( PSSCH; 3) modulation order (e.g. pi/2 BPSK, QPSK, 16QAM, 64QAM, 256QAM) of PSSCH; 4), therefore could be different).


Allowable Subject Matter

Claims 2-4, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643